internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-121007-08 territory manager lmsb ---------------------- -------------------- ------------------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------- ------------------------------ ---------------- -------------------------------------------- ------------------ legend ---------------------------------------------- taxpayer ---------------------------- parent ---------------------------- entity x ------------- state a -------------------- state b -- c -- d --- e --- f ------- year ------- year ---------------------------------------------------------------- statute a cite a ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- tam-121007-08 statute b ------------------------------------------------------------------------------------ -------- ---------------------------------------------------- issues are amounts that taxpayer receives as payments for sales of gift cards includible in taxpayer’s gross_income are the amounts that taxpayer receives as payments for sales of gift cards advance_payments within the meaning of either sec_1_451-5 of the income_tax regulations or section dollar_figure of revproc_2004_34 i r b if an amount that taxpayer receives as payment for a sale of a gift card must be included in gross_income on receipt may taxpayer take an immediate deduction for the liability to pay the amount to a retailer conclusions the amounts that taxpayer receives are includible in its gross_income the amounts that taxpayer receives are not advance_payments within the meaning of either sec_1_451-5 or section dollar_figure of revproc_2004_34 taxpayer may deduct the liability to make the payment to a retailer no earlier than the time at which all events have occurred that establish the fact of the liability namely no earlier than when the customer redeems the gift card at a retailer facts taxpayer a corporate subsidiary of parent and an accrual_method taxpayer was formed to manage parent’s gift card program taxpayer oversees the entire gift card program for parent’s consolidated_group and all gift cards used in stores operated by parent certain related entities and certain stores operated by an unrelated entity entity x are issued and sold by taxpayer gift cards sold by taxpayer may be exchanged for goods and a limited number of services integral to those goods from retailers operated by other taxpayers within the consolidated_group the retailers and from entity x the gift card program agreement the agreement was entered into by taxpayer and the various entities within the consolidated_group that own and operate the retailers the general terms of the agreement are as follows taxpayer is in the business of selling gift cards to the general_public and of providing related gift card management tam-121007-08 services to the consolidated_group members the retailers agree to sell distribute and reload taxpayer’s gift cards in their respective stores and the retailers must remit all amounts paid to the retailers to taxpayer the retailers further agree to redeem the shopping cards in exchange for merchandise products goods or services in each of their respective stores subject_to the general gift card rules after the cards are redeemed taxpayer pays the retailers amounts equal to the amounts of the redeemed gift cards taxpayer is responsible for all aspects of managing the gift card program from purchase and design of the cards to tracking sales redemptions and all aspects of marketing of the cards in return taxpayer receives a management fee from the retailers for managing the gift card program taxpayer is solely liable and obligated to the purchasers and holders of the gift cards retailers have no liability to purchasers and holders of the gift cards except that retailers are liable to taxpayer to accept the balance on a gift card as payment for goods and services all payments under the gift card program are reflected by appropriate entries to intercompany accounts maintained and settled periodically in a separate agreement between taxpayer and parent parent agreed to provide support services to taxpayer in exchange for_the_use_of taxpayer funds free of interest parent has a standard license agreement that it enters into with unrelated licensees that wish to buy gift cards and make them available to their customers as a promotional incentive the licensee must agree to be bound by the terms of the agreement and must buy the cards at face value under the retailers’ current business practices gift card holders may receive cash refunds for card balances of dollar_figurec or less if a cardholder returns a purchase made with a gift card the retailer will increase the balance on the cardholder’s gift card by the amount of the return if the return is less than dollar_figured however the retailer will refund cash to the cardholder a card can be used by anyone in possession of the card law and analysis issue sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived gross_income includes instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion see 348_us_426 taxpayer asserts that because of a customer’s right to a refund in certain states the payments for sales of gift cards are nontaxable deposits because the gift card holders may request and obtain a full cash refund at any time under the laws of state a and state b in addition the taxpayer asserts that the payments are deposits because of its business practice of issuing refunds of dollar_figurec or less claim_of_right_doctrine tam-121007-08 286_us_417 holds that amounts received under a claim of right and without restriction as to their disposition constitute income in the year of receipt even though the taxpayer later might be required to restore an equivalent amount citing north american oil the court in 366_us_213 stated w hen a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition he has received income in the present case after the cards are redeemed either for goods services or refunds taxpayer must transfer amounts received for gift cards to the retailer in an amount equal to the redeemed amount however from the time of the receipt these payments are in taxpayer’s direct control the payments are not in escrow or other special account outside taxpayer’s control as in north american oil the fact that taxpayer may have to transfer funds to a third party does not mean that taxpayer does not have income upon receipt taxpayer will make reimbursements to a retailer if the gift cards are redeemed or amounts are refunded whether and to what extent the taxpayer will transfer funds is subject_to the contingency that the customer will redeem the card for goods or services or obtain a refund there is no certainty at the time of taxpayer’s receipt of the payment for gift cards that the cards will be redeemed in full or in part and whether any refund will be issued income v nontaxable deposit a deposit is not income when received because it is not an undeniable accession to wealth clearly realized over which the taxpayer has complete dominion the leading case on this issue is 493_us_203 in that case the supreme court considered whether amounts received by indianapolis power light company ipl an electric utility company should be treated as taxable advance_payments or nontaxable deposits ipl required customers with suspect credit to make deposits to insure prompt payment of future utility bills the customer was entitled to a refund of the deposit after making timely payments for several months or satisfying a credit test the customer could choose to receive the refund by cash or check or to apply the refund against future bills the deposits were commingled with other receipts and at all times were subject_to ipl's unfettered use and control the service argued the deposits were advance_payments immediately includable in income ipl argued they were analogous to loans and not taxable in its analysis the supreme court noted that the distinction between advance_payments and deposits was one of degree rather than kind while both bestow economic benefits to the recipient economic benefits qualify as income only if the taxpayer has complete dominion the key to determining whether a taxpayer enjoys complete dominion over a given sum is whether the taxpayer has some guarantee that it will be allowed to keep the money see indianapolis power pincite the proper focus is on the rights and tam-121007-08 obligations of the parties at the time the payment was made the court noted that the deposits were acquired subject_to an express obligation to repay either at the time the service was terminated or at the time a customer established good credit in 108_tc_448 aff’d on this issue 184_f3d_786 8th cir the tax_court explained the application and limits of indianapolis power as follows indianapolis power and light did not purport to overrule prior authority and establish refundability as the exclusive criterion for distinguishing taxable sales income from nontaxable deposits in all cases 998_f2d_513 7th cir aff’g on this issue tcmemo_1989_636 what distinguished the nontaxable deposits in the indianapolis power and light line of cases from taxable_income was not their refundability per se ultimately the classification of these amounts as nontaxable deposits turned on the fact that the taxpayer’s right to retain them was contingent upon the customer’s future decision to purchase services and have deposits applied to the bill see johnson v commissioner pincite in 451_f3d_970 9th cir rev’g 82_tc_175 the taxpayer received advance trade discounts in consideration for a commitment to make future volume purchases the taxpayer had to fulfill a volume purchase obligation before it could keep the advance trade discount payments a condition_precedent if the purchase obligation was not met the taxpayer had an obligation to repay a pro_rata portion of the advance trade discounts under those facts the appellate court determined that upfront cash payments received were like security deposits or loans liabilities rather than accession to wealth constituting income taxpayer asserts that the payments received from gift card sales are deposits in states where a cardholder may request a cash refund the field first asserts that the state law that taxpayer cites does not require a retailer to issue a full cash refund of the gift card upon the cardholder’s demand the field also asserts that any portion that taxpayer might be required to refund after the cardholder had spent some portion of the card on goods or services is not a deposit taxpayer interprets state a and state b law to require that the cardholder may obtain a full cash refund at any time and represents that it has operated its program consistent with this interpretation state a law prior to year allowed the gift card retailer the option of whether to issue a cash refund or to provide a new gift card for the value of the remainder on the original card the customer could not independently demand a cash refund the legislative_history to the relevant statute statute a clearly indicates that statute a allowed the retailer and not the customer the option of whether or not to issue a cash refund cite a after the amendment to statute a in year gift card tam-121007-08 retailers are required to issue a cash refund if there is less than dollar_figuree remaining on the gift card in state b gift card retailers are required to provide a cash refund only after at least f of the card’s value has been redeemed statute b therefore under both state a and state b law a customer who buys a gift card cannot demand a full cash refund for the initial value of the card unless it is a gift card for less than dollar_figuree in state a for years beginning in year thus taxpayer’s premise for characterizing the payments as deposits is misplaced focusing on the nature of the rights and obligations of the parties in the present case taxpayer has complete dominion over the payments and the payments for the sale of cards are not deposits at the time a customer buys the card the customer acquires the right to use the card as a vehicle to obtain goods or services from retailers customers pay money for a gift card that the parties expect to be redeemed for goods or services any refund is dependent on a subsequent action condition_subsequent of the cardholder and requires an affirmative action of the customer to obtain goods or services and to request a refund taxpayer does not acquire the payment subject_to a definite obligation to pay amounts to retailers or refund any amount to a customer in conclusion taxpayer receives payments over which it exercises complete dominion and control and over which it holds under a claim of right unless and until a subsequent event occurs that would require it to transfer amounts to retailers or refund amounts to a customer therefore the payments that taxpayer receives for gift cards are not deposits and are income issue sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income generally is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy in general all events that fix the right to receive income occur upon the earliest of when required performance takes place payment is due or payment is made see 372_us_128 thus when a taxpayer receives a payment for goods or services from a customer that is includible in the taxpayer’s gross_income under sec_61 the taxpayer generally is required to include the payment in income upon receipt even where the goods or services are to be provided in a future taxable_year sec_1_451-1 schlude v commissioner supra however a taxpayer may be entitled to use one of two deferral methods for certain advance_payments the first deferral method is found in sec_1_451-5 the regulation an advance_payment under the regulation means in relevant part any amount which is received in a taxable_year by a taxpayer using an accrual_method of accounting for purchases and sales pursuant to and to be applied against an agreement f or the sale_or_other_disposition in a future taxable_year of goods held by the a taxpayer primarily for sale to tam-121007-08 customers in the ordinary_course_of_his_trade_or_business sec_1_451-5 an agreement includes a gift certificate that can be redeemed for goods sec_1_451-5 the second deferral method is found in revproc_2004_34 i r b the revenue_procedure section dollar_figure of the revenue_procedure provides that a payment received by a taxpayer is an advance_payment if including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes without regard to the revenue_procedure the payment is recognized by the taxpayer in whole or in part in revenues in its applicable_financial_statement for a subsequent taxable_year and the payment is for inter alia services or the sale_of_goods other than the sale_of_goods for which the taxpayer uses a method of deferral provided in sec_1_451-5 of the income_tax regulations taxpayer asserts that the payments that it receives for the gift cards are advance_payments under the regulation consistent with this position taxpayer includes the gross_receipts from the sale of the gift cards in income the earlier of when a cardholder uses the card to make a purchase or the second taxable_year following the taxable_year the customer purchased the card alternatively taxpayer asserts that the payments are advance_payments under the revenue_procedure the field argues and we agree that the payments received by taxpayer are not advance_payments within the meaning of the regulation because the payments are not for the sale_of_goods held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1_451-5 emphasis added the field argues and we agree that the revenue_procedure contemplates that in order to meet the definition of an advance_payment the payment must be received by the same taxpayer that provides the goods or services with respect to that payment because taxpayer neither holds goods for sale nor provides goods to customers who purchase gift cards payments for the gift cards are not for the sale_of_goods and therefore are not advance_payments within the meaning of the revenue_procedure taxpayer relies primarily on two cases for the proposition that a payment received by a taxpayer may be for the sale_of_goods even in cases in which the taxpayer holds no goods for sale to customers the first case is epic metals corp v commissioner tcmemo_1984_322 aff’d 770_f2d_1069 3rd cir this case involved a taxpayer that never took physical possession of the goods it sold to customers because the goods were shipped directly from the taxpayer’s suppliers to the taxpayer’s customers the issue in epic metals did not involve advance_payments instead the issue was whether the taxpayer was required to use inventory_accounting under sec_471 the court noted that under the sec_471 regulations the question of whether merchandise must be included in inventories is determined by whether a taxpayer ever has title to goods not whether the taxpayer ever has physical possession of the goods in concluding that the tam-121007-08 taxpayer was in fact required to use inventories the court found that the taxpayer held momentary title to the goods the second case is straight v commssioner unpublished order dated date wl tax ct memo lexis rev’g in part on reconsideration tcmemo_1997_569 the relevant issue in this case was whether a taxpayer held goods for sale for purposes of sec_1_451-5 where the taxpayer never had physical possession of the goods and never held title to the goods however in this unpublished order the court found that the government had conceded the issue by failing to address it on brief thus while the court found for the taxpayer the issue had been deemed conceded and was not reached on the merits taxpayer asserts that its situation is similar to the taxpayers in epic metals and straight because taxpayer is required to provide goods to the retail customers and taxpayer has contracted with the retailers to provide those goods thus while taxpayer never takes title to the goods taxpayer provides goods to customers within the meaning of both the regulation and the revenue_procedure epic metals is distinguishable from the present case both because epic metals did not involve sec_1_451-5 and because taxpayer never has even momentary title to goods furthermore unlike in both epic metals and straight taxpayer does not hold itself out as selling goods or otherwise providing goods to customers taxpayer’s assertion that it is contractually obligated to provide goods to customers does not reflect either the form or the substance of the agreement entered into with the retailers it is clear from the agreement that taxpayer’s business is to sell gift cards not retail goods and to manage the gift card program with respect to liabilities pertaining to the gift cards the agreement states taxpayer shall be solely liable and obligated to the purchasers or holders of the gift cards for the value of all gift cards and similar cards sold to the retailers’ customers the retailers shall be liable to taxpayer to accept the balance on any gift card or such other similar card as payment for goods and services in its retail outlets the retailers shall have no liability to purchasers or holders of the gift cards with respect to the sale of the gift cards or the redemption of the balances remaining on the gift cards for goods or services taxpayer shall not reduce the balance due to the customer on the card for any reason except for the amount used by customers to purchases goods and services from the retailers thus taxpayer’s sole liability with respect to the gift cards relates to the value on the cards not to the provision of retail goods the agreement specifically states that the goods and services are to be purchased from the retailers rather than taxpayer in addition to the terms of the agreement it is also clear from taxpayer’s actual operations that taxpayer is not selling goods to customers throughout the entire process of purchasing and redeeming gift cards taxpayer has no interaction with customers-the tam-121007-08 customers purchase the gift cards at the retailers and then return to the retailers to obtain goods and they likely are completely unaware of the existence of taxpayer or the role it plays in the transactions taxpayer also does not have inventory costs related to the goods and does not show a profit from sales of goods to customers finally taxpayer argues that the definition of an advance_payment in the revenue_procedure as a payment for the sale_of_goods should be interpreted broadly to apply to situations in which goods are provided by a taxpayer other than the taxpayer receiving the payment unlike the definition of an advance_payment in the regulation the revenue_procedure does not explicitly require that the payment be for goods held_for_sale by the taxpayer we disagree that the revenue_procedure should be interpreted in this manner rather as an administrative exception to the well established principle that items of gross_income are includible in income no later than when received see schlude supra the revenue_procedure applies only to taxpayers who fall expressly within its scope specifically the revenue_procedure applies only to taxpayers who receive payments for sales of goods and nothing in the revenue_procedure indicates that the activities of one taxpayer may be imputed to or combined with a second taxpayer in order to fall within its scope even where the two taxpayers are related entities or are members of an affiliated_group taxpayer does not hold itself out to retail customers as a seller of goods and in fact does not sell goods to customers issue taxpayer asserts that if the payments from sales of gift cards are includible in income on receipt the corresponding liabilities should be deductible by taxpayer at the same time sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability a taxpayer may not deduct a liability that is contingent nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 481_us_239 291_us_193 the field argues and we agree that taxpayer’s liability to make a payment to a retailer with respect to a gift card is contingent and is not fixed until the customer redeems the gift card at the retailer tam-121007-08 taxpayer argues that the liabilities in this case are not contingent citing as authority 476_us_593 and 158_f3d_484 9th cir the courts in hughes properties and gold coast determined that a casino’s liability for a slot machine payout which was governed by certain state gaming regulations was a fixed liability even though the payout would not occur until a future date the court determined that the event creating the liability was in hughes properties the last play of the slot machine before the end of the tax_year and in gold coast the accumulation by a club member of the minimum number of points needed to redeem a prize at which time a fixed liability was incurred pursuant to state gaming regulations mandating payouts the facts of the present case are more analogous to the facts of general dynamics supra in which the supreme court held that an employer’s liability to make a payment under a self-insured medical plan was not fixed until an employee filed a claim for payment similarly in 436_f3d_644 6th cir aff’g tcmemo_2000_283 the court held that a warranty liability was fixed not by the mere existence of the warranty but instead by the filing of a valid warranty claim in so holding the court stated that it agreed with the lower court’s opinion that hughes properties read in light of general dynamics stands for the proposition that ‘ t he first prong of the all event events test may be met when a statute has the effect of irrevocably setting aside a specific amount by the close of the tax_year and to be paid at a future date ’ id pincite quoting chrysler corp v commissioner t c memo the court noted that the focus in hughes properties remained on when the last event occurred that fixed the liability applying this analysis to the warranty liability at issue the court concluded that as in general dynamics the liability remained only a potential liability until it was firmly established by the filing of a claim until a customer returns to a retailer and redeems a gift card taxpayer faces only a contingent_liability to pay an amount to the retailer furthermore there is no law which has the effect of irrevocably setting aside a specific amount as if it were to be put into an escrow account by the close of the tax_year id as was the case in hughes properties and gold coast finally taxpayer argues that its liability to pay the retailer should be deductible at the same time that the gift card income is includible in gross_income because this is the only timing that results in a clear_reflection_of_income see sec_446 taxpayer cites 184_f3d_786 8th cir aff’g in part and rev’g in part 108_tc_448 as authority for this proposition in johnson the taxpayer paid a portion of the proceeds of sales of vehicle service contracts to an escrow fund a portion of these proceeds in turn were paid as a fee for administrative services administrative fee the tax_court had held that the taxpayer was not entitled to deduct the administrative fee on payment because the services provided for the fee were be to performed in a future year the appellate court reversed the tax_court and in so holding stated tam-121007-08 if taxpayers are going to be required to take into income the entire amount_paid into the escrow fund in the year of receipt and payment we think as a matter of fairness that they should also be allowed to deduct in that year the entire amount of the fee paid to the administrator we hold only that what is sauce for the goose is sauce for the gander in the tax_year in which the fees are paid to the administrator all events have occurred that establish liability for that payment and the amount of the liability can be determined with reasonable accuracy the commissioner argues that economic_performance has not yet occurred with respect to the liability because the services in connection with which the administrator must incur costs have not yet all been performed see sec_1_461-4 while this is certainly true in the abstract the question in this case is whether the method_of_accounting proposed by the commissioner clearly reflects income to answer that question both income and deductions must be considered if the income is to be recognized and we have upheld the commissioner’s decision on this point the deduction associated with it should also be recognized we do not think that johnson is persuasive on this issue first the court cited no law in its holding and the court explicitly disregarded the economic_performance regulations promulgated under sec_461 second clear_reflection_of_income principles do not require taxpayers to deduct liabilities for services to be provided in the future at the same time as the related payments are includible in income see eg 41_tc_75 nevertheless johnson is distinguishable from the present case because the johnson court found that the liability was fixed in the year of payment ie all events had occurred to establish the fact of the liability and the amount thereof could be determined with reasonable accuracy in the present case taxpayer’s liability is contingent and is not fixed until the customer returns to a retailer and redeems the gift card united_states v general dynamics supra taxpayer has no liability to pay a retailer an amount with respect to a gift card unless and until a customer returns and redeems the card at a retailer thus the return of the customer and redemption of the gift card is a condition_precedent to the establishment of taxpayer's liability taxpayer may deduct the liability to make the payment to the retailer no earlier than the time at which all events have occurred that establish the fact of the liability namely no earlier than when the customer redeems the gift card at the retailer caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
